Citation Nr: 0820431	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-10 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) with the U.S. Army Reserves from February 18, 1986 
to May 29, 1986 and additional periods of reserve service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  By a letter dated in April 
2006, for good cause shown, the Board granted the veteran's 
motion to advance this case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In August 2007, the veteran testified at a video hearing 
before the undersigned; a transcript of that hearing is of 
record. 

An October 2007 Board decision denied service connection for 
low back disorder and coccyx injury, and hypertension claimed 
as secondary to low back disorder and coccyx injury.  At the 
same time, the Board remanded the claims seeking service 
connection for bilateral ankle disorder and depression for 
further development.  In December 2007, service connection 
for depression was granted, which represented a full grant of 
the benefit sought.  The only matter before the Board is as 
stated on the previous page.  


FINDING OF FACT

A bilateral ankle disorder was not manifested in service; and 
there is a preponderance of evidence against finding that 
veteran's current bilateral ankle disorder was related to 
service.




CONCLUSION OF LAW

Service connection for bilateral ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) further held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards). 

In October 2001 (prior to the March 2002 rating decision), 
September 2003, May 2005, and October 2007 correspondence, 
the appellant was advised of what type of evidence was needed 
to substantiate the claim, and of her and VA's 
responsibilities in the development of the claim.  She was 
also advised to submit any evidence in her possession that 
pertained to her claim.   October 2007 correspondence 
provided notice regarding disability ratings and the 
effective dates of awards.  

A July 2002 statement of the case (SOC) and subsequent 
supplemental SOC's notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the bases for 
the denial of the claim.  While complete notice was not 
provided prior to the initial adjudication of the, such 
defect does not affect the essential fairness of the 
adjudication process.  She has received all critical notice, 
and has had ample opportunity to participate in the 
adjudicatory process.  In May 2007 correspondence the veteran 
indicated that she had no additional information or evidence 
to submit.  The claims were readjudicated in December 2007 
after all critical notice was provided.  She is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

With respect to VA's duty to assist, the veteran has been 
provided with VA examination.  Service treatment records 
(STR's) and post service treatment records have been 
associated with the claims file.  The record reflects that 
the veteran applied for disability benefits from the Social 
Security Administration (SSA); however, any medical records 
considered in conjunction with the application have not been 
associated with the case file.  Here, there is no indication, 
nor does the veteran contend, that the SSA records would be 
pertinent in, or provide additional information not already 
in the case file.  A November 2008 letter to the Social 
Security Administration requested consideration of the 
veteran's low back pain and depression in the evaluation for 
possible Social Security benefits.  There is no indication 
that the veteran was seeking Social Security disability 
benefits for a bilateral ankle disorder.  VA is not required 
to obtain the underlying files regarding the SSA award prior 
to considering this claim on the merits, because they have 
not been shown to be relevant to said issue. Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  The Board finds that 
the RO has obtained all identified evidence to the extent 
possible.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.
II.  Factual Background

The service treatment records included a November 1985 
entrance examination that noted a cut on the right foot.  A 
March 1986 record noted complaints of pain in the ankles, a 
sore tailbone, and cold symptoms.  She was diagnosed with an 
upper respiratory infection.  An April 1986 record noted 
complaints of a sore left foot and a sore throat; the 
veteran's foot was treated with antifungal foot powder.  A 
June 1988 record that noted complaints of pain in the second 
digit in the right foot.  X-rays showed no body defect.  A 
May 1990 physical examination report as well as a report of 
medical history was negative for any complaints, treatment, 
or diagnoses relating to a bilateral ankle disorder 

Post service medical records included a June 2002 private x-
ray report of the right ankle that included an unremarkable 
impression. 

In a statement received in October 2003 from the veteran's 
husband, L. E., he indicated that the veteran had current 
problems with her ankles.    

A December 2003 radiograph report from River Oaks Imaging and 
Diagnostic that included an impression of plantar aponeurosis 
calcaneal spurs, bilaterally, otherwise normal ankle series.  

A December 2003 statement from Dr. A. N. indicated that she 
had been treating the veteran since June 2002.  Dr. A. N.  
noted that the veteran reported an injury while in boot camp.  
The veteran reported joint pain in the back, ankles, and 
knees, which she stated stemmed from her injury in 1986.  

Treatment records from Houston VA Medical Center (VAMC) dated 
from 2004 to 2006 included a January 2004 x-ray report that 
showed calcaneal spurring bilaterally and possible old injury 
versus accessory ossification center of dorsal left 
navicular.  A February 2004 record noted that both ankles 
were painful for nine months.  A November 2004 record that 
showed that ankle range of motion was within normal limits.  
May 2005 records showed that there was pain on palpation in 
the heels and orthotics for bilateral heel lifts were 
ordered.  

In a statement received in January 2004, the veteran reported 
extreme pain in both ankles and swelling.  She indicated that 
before basic training, she did not have problems with her 
ankles.  

January 2004 VA examination noted that the veteran had been 
unemployed for the last 18 months.  The veteran reported pain 
in both ankles since basic training.  She described 
tenderness with no history of injury.  She suspected that it 
was due to the shoes that she wore in service.  She reported 
that she was told in the 1980's that she had "tendonitis".  
She indicated that her most recent evaluation was in December 
2003, when she saw a private provider for her ankles.  She 
was told that her x-rays were unremarkable.  She described 
symmetrical symptoms, although it was worse on the right 
side. She had pain over the posterior aspect of the ankle and 
heel, and up into the calf.  She described occasional 
numbness and tingling down into the heel.  She stated that 
her symptoms were worse in the morning.  After examination 
and x-rays were taken, the impression was Achilles 
tendonitis.  The examiner commented that there was no 
evidence to suggest any "ankle" pathology.  The examiner 
opined that it was not likely that the veteran's current 
claimed bilateral ankle condition was due to, or the result 
of an in-service event, injury, or disease, unless that in-
service event, injury, or disease was specifically Achilles 
tendonitis.

During her August 2007 videoconference hearing, the veteran 
indicated that she first noticed her bilateral ankle disorder 
when she was in basic training.  She indicated that after 
service she went to see a doctor in 2002.  Before then, she 
sought treatment at infirmaries at the bases. 

On November 2007 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported occasional popping 
in her ankles and pain with prolonged standing and going up 
the stairs.  She had pain in her heels that went up the back 
of her legs.  The examiner noted that the veteran was wearing 
flat shoes at the time of the examination.  The veteran 
stated that moderate-sized heels on her shoes improved her 
symptoms.  She thought she injured her ankles during basic 
training.  The examiner noted that there was no actual 
history of the injury.  The veteran stated that she was told 
that she had tendonitis in the 80's, but the examiner noted 
that there was no evidence to support that statement in the 
medical records.  She described occasional numbness and 
tingling radiating down into the heel.  After examination, 
the diagnosis was Achilles tendonitis.  

The VA examiner discussed the veteran's foot problems noted 
in service and the first primary care evaluation in the VA 
system in February 2004.  The examiner commented that the 
veteran spent a very short time on active duty.  Her service 
medical records showed that she was treated for a foot 
problem, which turned out to be a rash.  The second time she 
was treated for foot pain was for pain in her second toe on 
her right foot.  Then in March 1986, she had cold symptoms, 
ankle pain, and tailbone pain during basic training and was 
admitted for an upper respiratory infection, no exam was 
reported at that time.  The examiner also noted that when the 
veteran first sought treatment at VA in February 2004, she 
reported a history of painful ankles for the past nine 
months, which was 18 years from when she was discharged from 
the military.  The examiner opined, that the veteran's 
chronic Achilles tendonitis is less likely than as not, not 
service-connected and not service aggravated.  The examiner 
further stated that of all of the evidence provided, there 
was no evidence that the veteran had Achilles tendonitis 
while in the service, and really did not complain of it, or 
was seen or treated for at least 18 years after she was 
discharged from service. 

III.  Criteria & Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a) 
(2007).  Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991).  Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There must 
be a preponderance of the evidence against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

After a careful review of the evidence of record, it is found 
that the veteran's current bilateral ankle disorder was not 
incurred in service or related to any incident of service.  
The evidence of record shows that a cut on the right foot was 
noted at the time of entrance into service.  During ACDUTRA, 
the veteran had complaints of pain in both her ankles and 
cold symptoms, for which she was diagnosed with an upper 
respiratory infection.  She was subsequently treated for a 
foot rash, and then foot pain as it related to her second 
digit on her right foot.  Any ankle symptoms resolved as 
subsequent treatment records were completely negative for any 
complaints, treatment, or diagnoses of a bilateral ankle 
disorder.  Also, a May 1990 physical examination report and a 
report of medical history were completely silent regarding 
any complaints, treatment, or diagnoses relating to a 
bilateral ankle disorder.  It was not until years later, that 
the veteran had complaints relating to her bilateral ankles.  
A June 2002 x-ray report noted right ankle pain, but x-rays 
were unremarkable (which was 16 years post ACDUTRA).  
Subsequently, a December 2003 private radiograph report 
included an impression of plantar aponeurosis calcaneal 
spurs, bilaterally, otherwise normal ankle series.  Next, a 
January 2004 VA examination noted ankle pain and diagnosis of 
bilateral Achilles tendonitis (which was 18 years post 
ACDUTRA).  Although the veteran currently has a bilateral 
ankle disorder and there was in service documentation of 
ankle pain that resolved, there is no competent medical 
opinion of a nexus, or link, between currently diagnosed 
bilateral ankle disorder and the veteran's period of active 
duty.  

Of significance is the VA examiner's opinion dated in January 
2004 that stated that it was not likely that the veteran's 
current claimed bilateral ankle condition was due to, or the 
result of an in-service event, injury, or disease, unless 
that in-service event, injury, or disease was specifically 
Achilles tendonitis.  Of more significance is the opinion 
provided by the VA examiner in November 2007, that stated 
that the veteran's chronic Achilles tendonitis is less likely 
than as not, not service-connected and not service 
aggravated.  The examiner reasoned that of all of the 
evidence provided, there was no evidence that the veteran had 
Achilles tendonitis while in the service, and really did not 
complain of it, or was seen or treated for at least 18 years 
after she was discharged from service.  These findings were 
made after a review of the veteran's claims file including in 
service treatment records and post service medical records 
and a thorough examination of the veteran.  Rationale was 
provided.  This medical evidence is contrary to the veteran's 
claim, and stands unrefuted in the record.  

While the veteran contends that she has a bilateral ankle 
disorder attributable to complaints in service, she is a 
layperson and her opinion is not competent to provide the 
nexus between her current disability and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, although lay statements may be satisfactory for 
establishing the in-service incurrence of an event that 
caused ankle pain, they are not sufficient to link a present 
bilateral ankle disorder to pain noted in service.

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.

Therefore, the Board finds that service connection for 
bilateral ankle disorder is not warranted.  As there is a 
preponderance of the evidence against the claim, the benefit 
of the doubt doctrine is not for application in the instant 
case. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for bilateral ankle disorder is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


